Citation Nr: 1630296	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-21 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for a right knee disability, including as secondary to the service-connected right ankle disability.

3.  Entitlement to service connection for a right leg disability, including as secondary to the service-connected right ankle disability.

4.  Entitlement to an initial rating in excess of 10 percent for right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from October 1991 to July 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2011 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing has been associated with the Veteran's record.  In February 2012 the Board remanded the matters for additional development.  In its October 2014 decision/remand, the Board, in pertinent part, denied the issue of entitlement to service connection for a right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Memorandum Decision, the Court set aside the issue of entitlement to service connection for a right knee disability and remanded the matter to the Board.  In addition, in October 2014 the Board remanded the issues of service connection for insomnia and a right leg disorder, and an increased rating claim for a right ankle disability.

The issues of entitlement to service connection for insomnia and a right knee and right leg disabilities, including as secondary to the service-connected right ankle disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to January 26, 2015 the Veteran's right ankle disability was manifested by no more than moderate limitation of motion.  

2.  Resolving doubt in the Veteran's favor, from January 26, 2015 the Veteran's right ankle disability was manifested by no more than moderate limitation of motion, but with pain, weakness, fatigability or incoordination significantly limiting the Veteran's functional ability with repeated use over a period of time; he had functional loss due to pain, flare-ups and exacerbations with repetitive use.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right ankle disability prior to January 26, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5010-5271 (2015).

2.  The criteria for a 20 percent rating (but not higher) for right ankle disability from January 26, 2015 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Codes 5010-5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Regarding the increase rating claim for right ankle disability, that appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for a right ankle disability, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made,  38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement).

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are of record, VA treatment records have been obtained, and the Veteran has been afforded VA examinations during the course of this appeal, in April 2008, April 2012 and January 2015.  The Board notes that the April 2008 VA examination was found to be inadequate to the extent that it did not opine as to whether the service-connected right ankle disability aggravated a right knee disability.  The April 2012 VA examination was found to be inadequate to the extent it did not address whether the right knee disability was caused by the service-connected right ankle disability and failed to provide a full and complete rationale as to why the right knee disability was not aggravated by the service-connected right ankle disability.  The Board finds that other parts of those VA examination reports that reported the Veteran's medical history and physical examination findings are adequate for adjudicating the Veteran's claim for an increased rating for a right ankle disability.  The January 2015 examination report is adequate for adjudication purposes (for the matter decided herein).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record reflects substantial compliance with the Board's October 2014 Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  With respect to this claim, the Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In deciding what rating is appropriate, consideration must be given to the history of the disability and all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board accordingly will consider whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When evaluating musculoskeletal disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. §§  3.102, 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has thoroughly reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Veteran is service connected for a right ankle disability, for which he is receiving a 10 rating under 38 C.F.R. § 4.71a, Codes 5010 - 5271.  He contends that his right ankle disability is more disabling than his current 10 percent rating reflects.  

38 C.F.R. § 4.71a, Code 5010 directs that the evaluation of traumatic arthritis be undertaken by application of Code 5003, which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Code 5010.  In the absence of limitation of motion, radiological evidence of arthritis involving two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Code 5010, Note 1.

Under 38 C.F.R. § 4.71a, Code 5271, for limitation of motion of the ankle, moderate limited motion of the ankle warrants a 10 percent rating, and marked limited motion of the ankle warrants a maximum 20 percent rating.  Normal (full) range of motion of the ankle is from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  This is the maximum available evaluation under this diagnostic code.  38 C.F.R. § 4.71, Plate II.

On April 2008 VA joints examination, the Veteran reported he had a broken ankle related to a sport injury prior to enlisting in the service; he had an ORIF [open reduction internal fixation] and had not had any residual joint problems upon entering the service.  The onset of his right ankle pain was due to daily physical training in 1992 for which he sought medical treatment.  In 1993, while in service, the Veteran had hardware removed from his right ankle and began experiencing continuous chronic joint pain.  He was placed on intermittent low profile, i.e., no running or walking.  He stated he had increased pain due to physical training.  His right ankle would hurt daily and he had flare-ups and limping with limited range of motion.  Since that time the onsets have been intermittent with remissions.  He reported he was unable to stand for more than a few minutes.  He was able to walk 1/4 mile.  There was no deformity, giving way, instability, weakness, episodes of dislocation or subluxation, locking episodes, or effusion.  He had pain, stiffness, and mild flare-ups of joint disease weekly.  On physical examination, his gait was normal.  Range of motion testing (active and passive) revealed right ankle dorsiflexion to 15 degrees with pain beginning at 10 degrees and ending at 15 degrees; and plantar flexion to 35 degrees.  There was no additional limitation on repetitive use.  X-rays of the right ankle revealed minimal degenerative arthritic change at the posterior part of the ankle joint.  The diagnosis was right ankle degenerative joint disease status post ORIF and hardware removal.  There was a significant effect on occupational activities in that there was pain that resulted in increased absenteeism.  The Veteran's full-time health scientist stated he had been absent due to pain in the right ankle 4 to 5 times in the last 12 months.  There was a mild to moderate effect on activities of daily living.

On April 2012 VA ankle conditions examination, the Veteran reported that he fractured his right ankle while riding a moped prior to service in 1991.  He had surgery with a plate and pins placed to stabilize the fracture site.  He was casted and did well, and was cleared for service that same year.  During in-service training he sprained his right ankle while running during physical training; he was treated appropriately.  He sprained his right ankle again in 1992 while in Korea and was treated.  In 1994 he had surgery to remove his right ankle hardware because of chronic right ankle swelling.  He fractured his right ankle again in 1995 and was treated with an air splint.  Since then he has had chronic pain, swelling and instability of his right ankle.  He reported he had flare-ups, which occur after walking short distances, and which he relieves with medication, elevation and ice.  On range of motion testing right ankle plantar flexion was to 45 degrees or greater with no objective evidence of painful motion.  Right ankle dorsiflexion (extension) was to 10 degrees with no objective evidence of painful motion.  Repetitive-use testing after 3 repetitions revealed plantar flexion to 45 degrees or greater and dorsiflexion (extension) to 10 degrees.  There was no additional limitation in range of motion of the right ankle following repetitive-use testing.  There was functional loss and/or functional impairment of the right ankle described as less movement than normal and pain on movement.  He had localized tenderness or pain on palpation of joints/soft tissue of the right ankle.  He had tenderness of the anterior lateral malleolar area without swelling or ligamentous laxity.  Muscle strength was 5/5.  There was no laxity or ankylosis.  He did not have "shin splints", stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or talectomy (astragalectomy).  He did not have any scars that were painful or unstable, or that covered a total area greater than 39 square cm (6 square inches).  He used a cane constantly to ambulate.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-rays and MRI show degenerative arthritis of the right ankle.  The diagnosis was fracture and recurrent sprains of the right ankle status post internal fixation and traumatic arthritis right ankle.  The examiner noted that the Veteran's right ankle disability impacted his ability to work in that he was unable to perform work duties that required prolonged walking.

On a January 2015 VA ankle conditions examination, the Veteran reported the medical history of his right ankle disability consistent with descriptions in previous examinations.  He also reported that flare-ups impacted the function of his right ankle.  During flare-ups, he stated he could not "really" walk, stand, or climb stairs, or perform physical activities.  He stated he worked 40 hours per week as a  project manager; and was on his feet about 4 hours during an 8-hour shift; he used a golf cart when available.  He stated he could not run or climb stairs.  He reported that he was prescribed an air brace for the right ankle, but it was bulky and interfered with his shoe, so he does not wear it all the time.  On range of motion testing, dorsiflexion was to 15 degrees and plantar flexion was to 30 degrees.  Pain occurs with passive range of motion at the end point during dorsiflexion at 15 degrees, and during plantar flexion at 30 degrees, and with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, i.e., the dorsal to the lateral malleolus was tender to palpation.  There was no additional loss of function or range of motion after 3 repetitions.  The Veteran had not been examined immediately after repetitive use over time.  He had functional loss due to pain, he also had flare-ups and exacerbations with repetitive use.  Pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  Right ankle muscle strength on plantar flexion was 3/5 and dorsiflexion was 2/5; this represented a reduction in muscle strength entirely due to right ankle arthritis.  There was no ankylosis or instability or dislocation suspected.  He did not have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion or os calcis or astragalus, or had a astragalectomy.  The Veteran wore a brace regularly and used a cane constantly.  He had documented degenerative or traumatic arthritis.  The diagnosis was posttraumatic arthritis of the right ankle.  The examiner noted that the Veteran's right ankle disability impacted is ability to perform some occupational tasks.  His functional limitations would accommodate light and sedentary work.  

Prior to January 26, 2015

For the period prior to January 26, 2015, the Board finds that the service-connected right ankle disability does not more nearly approximate the criteria for a rating higher than 10 percent.  The pertinent medical evidence includes VA examinations in April 2008 and April 2012.  On examination in April 2008 dorsiflexion of the right ankle was to 15 degrees and plantar flexion was to 35 degrees.  On VA examination in April 2012 the Veteran's right ankle was shown to be 10 degrees of dorsiflexion and 45 degrees or greater of plantar flexion.

To satisfy the criteria for the next higher (20 percent) rating under Code 5271, there would have to be evidence of marked limitation of ankle motion.  Range of motion findings of the right ankle on VA examinations in 2008 and 2012 do not demonstrate marked limitation of motion of the right ankle, particularly as the Veteran had nearly full plantar flexion in 2008 and full plantar flexion in 2012.  

Additionally, there is no indication from the record that the Veteran had additional functional limitations following repetition.  Further, while the Veteran had reported experiencing flare-ups during the April 2008 and April 2012 VA examinations, his gait was normal on examination, and he noted there was a mild to moderate effect on activities of daily living.  He was unable to perform work duties that required prolonged walking.  Therefore, the Board finds that the Veteran's right ankle symptoms more closely approximated moderate ankle disability than marked ankle disability.  38 C.F.R. § 4.71a, Code 5271.

Although pain appears to be a principal manifestation of the Veteran's right ankle disability, the objective findings do not show that pain limited his right ankle to such an extent as to satisfy the criteria provided for a rating higher than 10 percent for limitation of motion under Codes 5270 or 5271.  

Further, VA X-rays of the right ankle from January 2011 showed evidence of arthritis, and less movement than normal and pain on movement were shown on the April 2012 examination, but there was no expression of additional limitation of motion in degrees after repetitive use from fatigue, weakness, lack of endurance, and incoordination.  There was no additional loss of function or range of motion after three repetitions; and pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent for the right ankle at any time.  Accordingly, for the period prior to January 26, 2015, considered in this appeal, a rating higher than 10 percent is not warranted for the Veteran's right ankle disability under Codes 5010-5271.

The Board has considered whether there existed any other schedular basis for granting the Veteran a disability rating in excess of 10 percent for the right ankle, but has found none.  With regard to the criteria under Code 5270, for ankylosis of the ankle, there was no evidence of ankylosis of the right ankle as there is significant range of motion in each joint.  Likewise, under Code 5272, there was no evidence of ankylosis of the Veteran's subastragalar or tarsal joint for the right ankle.  Further, the findings did not warrant a rating under Codes 5273 and 5274, as there was no evidence of malunion of the os calcis or astragalus, nor was there evidence of an astragalectomy.  As such, the Board does not find that the medical evidence supported a higher schedular rating for the period prior to January 26, 2015.

For the reasons articulated, the preponderance of the evidence is against the claim for a rating higher than 10 percent for right ankle disability.  

From January 26, 2015

The Board finds that a disability rating of 20 percent, but no higher, is warranted for the Veteran's right ankle disability from January 26, 2015.  The evidence of record demonstrates that the Veteran's right ankle disability has been manifested by dorsiflexion to 15 degrees and plantar flexion to 30 degrees, which is consistent with moderate limitation of ankle motion and warrants a 10 percent rating under Code 5271.  However, while the Veteran's limited range of motion demonstrated a 10 percent rating, other factors to include functional impairment and pain as addressed under 38 C.F.R. §§ 4.40, 4.45 and 4.59 warrant a higher rating.  See DeLuca, 8 Vet. App. at 202.  The January 2015 VA examination report indicates that the Veteran exhibited muscular weakness, fatigue, and uncoordinated movement.  See Id.; see also Mitchell, 25 Vet. App. 32.  The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59. 

Here, the Veteran had functional loss due to pain, he also had flare-ups and exacerbations with repetitive use.  Pain, weakness, fatigability or incoordination significantly limited his functional ability with repeated use over a period of time.  Right ankle muscle strength on plantar flexion was 3/5 and dorsiflexion was 2/5; this represented a reduction in muscle strength entirely due to right ankle arthritis.  The Board notes that the January 2015 VA examiner reported that the Veteran had functional loss due to pain; he also had flare-ups and exacerbations with repetitive use, but the examiner did not provide an opinion as to the additional limitation of motion that would be experienced during this period.  Thus, affording the Veteran the benefit of the doubt, the Board finds that his right ankle has more nearly approximated a 20 percent rating for the period from January 26, 2015.  As such, a 20 percent rating is for application.  This is the highest schedular rating possible under Codes 5010 - 5271.  Higher ratings, during the period under consideration, are not available under other potentially applicable Codes because there is no evidence of ankylosis of the ankle, subastragalar or tarsal joint, nor is there evidence of malunion of the os calcis or astragalus.  Furthermore, there is no evidence that the Veteran has had an astragalectomy.  See 38 C.F.R. §§ 4.7, 4.71a, Codes 5270, 5272-74.  Accordingly, doubt has been resolved in the Veteran's favor in assigning a 20 percent rating for the period from January 26, 2015; however, the evidence, including his statements, does not show that an even higher rating is warranted.

The Board must consider this case in light of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In the present case, however, the Veteran's right ankle disability is now at the maximum available evaluation for limitation of motion.  A remand for a new examination would thus not result in a higher currnet evaluation, and new findings would not speak to the degree of disability before January 26, 2015.

Consideration has been given to assigning staged ratings; as outlined above, staged ratings are warranted and have been assigned.  See Fenderson, 12 Vet. App. 119.

Other Considerations

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's right ankle disability (his only service-connected disability) is encompassed by the schedular criteria for the ratings currently assigned.  The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran during each period under consideration.  Accordingly, the severity, frequency and kind of symptoms, the Veteran's right ankle disability manifest is contemplated by the rating criteria.  The symptoms of the Veteran's service-connected right ankle disability is adequately compensated in the disability ratings assigned, and he does not have symptoms associated with right ankle disability that have been left uncompensated or unaccounted for the by the assignment of the schedular ratings.  Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this instance which renders impracticable the application of the regular schedular standards.  Referral for consideration of an extraschedular rating is therefore not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the evidence indicates that the Veteran is employed full-time.  The matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent for right ankle disability prior to January 26, 2015 is not warranted.

A 20 percent rating for right ankle disability from January 26, 2015 is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Another remand of the service connection claims is required.  The Board sincerely regrets the additional delay that inevitably will result from the additional remand of these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The October 2014 remand ordered a VA medical examination to determine the nature and etiology of insomnia.  In January 2015 a VA mental disorders examination was conducted that addressed insomnia.  The examiner noted that after reviewing the Veteran's medical records "there was no found evidence of and/or apparent treatment care for any diagnosed insomnia.  Thus, there appears to be no discernible relationship between this veteran's military medical service and his claimed insomnia."  It is clear from the October 2014 VA examiner's comments that the history reported by the Veteran at the April 2012 VA examination was not considered.  At the April 2012 VA sleep apnea examination, the Veteran reported the he was diagnosed with insomnia in 1995 while in service and treated with Benadryl.  He could not fall asleep nor stay asleep.  The examiner further noted that he was not convinced that the Veteran's history of being treated with Benadryl for insomnia was related to other symptoms which may point to a diagnosis of sleep apnea.  Furthermore, the examiner did not consider a June 2014 VA sleep center follow-up note that reported the Veteran had a history of insomnia as well as awakenings gasping for air and a diagnosis of insomnia, sleep apnea due to mild obstructive sleep apnea and excessive caffeine intake.  Thus, the January 2015 VA examiner based his opinion regarding insomnia on an inaccurate factual premise and therefore a remand is required to afford the Veteran another medical review.

In the February 2016 Memorandum Decision, the Court set aside the issue of entitlement to service connection for a right knee disability and remanded the matter to the Board.  The Board finds that remand to the AOJ is required in light of the Veteran's assertion that he experienced right knee pain in 2004 while in service (referring to Reserve or National Guard service records of which are not associated with the Veteran's record).  Reserve and National Guard service treatment records should be obtained.  Updated VA treatment records must also be obtained.  Since the Veteran's remanded claim involves the right lower extremity, the right leg disability on appeal is also remanded for the development noted above.

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates of the Veteran's service in the Reserve and National Guard and obtain all medical records compiled by the service department during such periods of service.

2.  Include in the record any VA treatment records not already associated with the record.

3.  Schedule the Veteran for a new VA medical examination to determine the nature and etiology of any insomnia disorder.  The Veteran's record and a copy of this remand must be provided to the examiner, and the examiner must indicate review of these items in the examination report.  The examiner should address the following questions: 

Does the Veteran have a chronic insomnia disability?  If so, is it at least as likely as not (50 percent or better probability) that the Veteran's documented insomnia had its onset during or as a result of the Veteran's active service? 

The examiner should comment on the Veteran's statements that he had insomnia in service that was treated with Benadryl and the June 2014 diagnosis of insomnia due to mild obstructive sleep apnea.  

4.  Schedule the Veteran for a new VA orthopedic examination to determine the nature and etiology of his right knee and right leg disabilities.  The Veteran's record and a copy of this remand must be provided to the examiner, and the examiner must indicate review of these items in the examination report.  The examiner should address the following questions: 

(a) Does the Veteran currently have a right knee disorder?  If so, is it at least as likely as not (50 percent or better probability) that the right knee disorder had its onset during or as a result of active service?  If the answer is negative indicate whether it is at least as likely as not that the service-connected right ankle disability caused or aggravated the right knee disorder.  Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

(b) Does the Veteran have a right leg disorder besides the documented right ankle and right knee disorders?  If so, is it at least as likely as not (50 percent or better probability) that the right leg disorder had its onset during or as a result of active service?  If the answer is negative, indicate whether it is at least as likely as not that the service-connected right ankle disability caused or aggravated the additional right leg disability.  

Any opinion offered must be accompanied by a complete rationale which should reflect consideration of both the lay and medical evidence of record.  

5.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  Allow an appropriate period for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


